Citation Nr: 1220967	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-10 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative arthritis.  

2.  Entitlement to an initial compensable disability rating for migraine headaches.  

3.  Entitlement to a rating in excess of 10 percent for left lower extremity varicose veins.  

4.  Entitlement to a rating in excess of 10 percent for right lower extremity varicose veins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to November 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in March 2009.  

By rating decision in August 2009, the RO increased the ratings for the left and right lower extremities varicose veins from 0 percent to 10 percent, each, effective from February 25, 2009.  Accordingly, the Board's decision will consider whether a rating in excess of 0 percent is warranted prior to February 25, 2009, and whether a rating in excess of 10 percent is warranted from February 25, 2009.  

A claim of entitlement to service connection for a synovial cyst, to include as secondary to the Veteran's service-connected lumbar spine degenerative arthritis, has been raised by the Veteran.  See December 2007 notice of disagreement regarding the Veteran's lumbar spine disability.  The RO has not previously adjudicated this matter.  As such, a claim for a synovial cyst is hereby referred to the RO for appropriate development and adjudication.  


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's service-connected lumbar spine degenerative arthritis has been manifested by forward flexion greater than 60 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees; there have been no incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  

2.  Since the award of service connection, the Veteran's service-connected migraine headaches have been productive of prostrating attacks occurring on an average once a month over last several months.  

3.  From January 16, 2008, the Veteran's varicose veins of the left lower extremity have been productive of intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  

4.  From January 16, 2008, the Veteran's varicose veins of the right lower extremity have been productive of intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected lumbar spine degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code (Code) 5242 (2011).  

2.  The criteria for entitlement to a disability evaluation of 30 percent (but no higher) for the Veteran's service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Code 8100 (2011).  

3.  From January 16, 2008, the criteria for the assignment of a schedular disability evaluation of 10 percent, but no higher, for the Veteran's service-connected left lower extremity varicose veins have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.104, including Code 7120 (2011).  
4.  From January 16, 2008, the criteria for the assignment of a schedular disability evaluation of 10 percent, but no higher, for the Veteran's service-connected right lower extremity varicose veins have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.104, including Code 7120 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.  

Duty to Notify

The record shows that in a June 2006 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection, the original benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the claim arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311, 1314 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

The June 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with regard to the issues addressed in the following decision.  The record as it stands includes sufficient competent evidence.  All available pertinent records including in-service records, VA reports, and post-service records from the Swedish Medical Center have been obtained.  

The Veteran has been afforded VA examinations to evaluate her pertinent service-connected disabilities addressed in this appeal.  Examination reports on behalf of VA dated in December 2006 and April 2011 are of record and specifically address the pertinent questions concerning the nature and severity of the service-connected disabilities on appeal.  The Board notes that the VA examination reports of record contain sufficient clinical findings and informed discussion of the pertinent features of the disabilities on appeal, as appropriate, to provide probative medical evidence adequately addressing the issues decided below.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  No further action is necessary to assist the claimant with the issues addressed on the merits in this decision.  

Analysis

The Veteran claims entitlement to assignment of an increased initial disability rating for multiple service-connected disabilities, as identified above.  She essentially contends that these disabilities have been more severely disabling than the assigned ratings reflect.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In any event, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Lumbar Spine Degenerative Arthritis

The Veteran's service-connected lumbar spine disability with degenerative arthritis has been rated by the RO under the provisions of Diagnostic Code 5242 for degenerative arthritis of the spine.  Under this regulatory provision, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); and 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

The Board notes that the rating criteria applicable in this case contain some references to cervical spine function, and the Veteran is separately service connected for a cervical spine disability established in a March 2007 RO rating decision.  The Veteran has not appealed the rating assigned for the cervical spine disability.  The spinal issue that has been perfected and is currently before the Board is strictly limited to the disability rating assigned for the lumbar spine disability, and the Board's consideration is accordingly focused upon that matter.  

The Veteran underwent an examination on behalf of VA in December 2006 in connection with this issue on appeal.  The report discusses the Veteran's history, including experiencing stiffness with activity and occasional sharp (but otherwise constant) pain for two years.  She denied receiving any treatment for her disability, or that the lumbar spine disability causes incapacitation.  The pain is elicited by physical activity and relieved by rest.  

Clinical findings in the December 2006 examination on behalf of VA pertinent to the Veteran's service-connected lumbar spine disability featured range of motion test results.  Flexion was to 90 degrees, extension to 24 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right rotation to 26 degrees, and left rotation to 26 degrees.  There was no evidence of radiating pain on movement.  There was normal curvature of the spine.  Muscle spasm was absent, no tenderness was noted, straight leg raise testing was negative on the right and the left, and there was no ankylosis of the lumbar spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the upper and lower extremities was within normal limits.  

The December 2006 examination report specifically and directly addresses DeLuca considerations in this matter.  The examiner explained that there pain at the extreme range of motion on extension, left lateral flexion, right rotation, and left rotation.  The examiner also noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

After further discussion of x-ray findings, the December 2006 examination report provides a pertinent diagnosis of "degenerative arthritis of lumbar spine."  

In her January 2008 notice of disagreement, the Veteran reported that she is unable to walk around a grocery store for 30 minutes without having lower back pain to the extent she has to sit down or bend over to try to relieve the pressure she feels in her lower back.  

A September 2008 Swedish Medical Center report noted the Veteran's complaint of chronic (daily) lower back pain for 3 years.  She related that leaning forward helps the pain some, and walking or standing for long periods increases the pain.  She complained of some radiating pain to the right buttock region.  She denied any bowel or bladder incontinence.  On physical examination, there was no pain to palpation of the lumbar spinous processes; there was pain to palpation of the bilateral lumbar paraspinal region.  Neurologic examination revealed strength was 5/5 throughout the bilateral lower extremities, reflexes were 1+ and symmetric at the knee and ankle, and sensation was intact to light touch and monofilament vibration.  The diagnosis provided was lower back pain, and the Veteran was referred to physical therapy.  

In her March 2009 Substantive Appeal, the Veteran reported that the physical therapy for her lower back did not help as she could only walk around for about 30 minutes longer than previously before she would experience sharp pain in her lower back that went into her buttocks.  She further indicated that her lower back pain was increasing.  

The Veteran underwent another examination on behalf of VA in connection with this issue in April 2011.  The report shows, with regard to pertinent symptom manifestations and severity, that the Veteran denied fatigue, paresthesia and numbness.  She experiences stiffness, spasms, decreased motion and weakness and pain of the leg.  The Veteran's spine hurts approximately 3 times per week (at a moderate level) and lasts for 2 hours.  Her pain is exacerbated by physical activity, and it is relieved by rest and by medication.  The Veteran described that she has limitation in walking, being (on average) able to walk 2 miles which takes 30 minutes to accomplish.  During flare ups, she has constant back ache that flares up to a sharp stabbing pain with increased activity and limitation of motion.  Occasionally she cannot pick up her son and hold him because of the pain.  She denied any bowel or bladder problems in relation to her lumbar spine disability.  She also denied any incapacitating episodes.  

Clinical findings upon physical examination in April 2011 revealed no acute distress and gait was normal.  The paraspinal area of the lower lumbar spine was tender to palpation.  There was no muscle spasm.  There was no guarding of movement or any weakness.  Muscle tone and musculature were normal.  There was negative straight leg raise testing on the right and on the left.  Spinal contour was preserved, although there was tenderness.  There was no evidence of radiating pain on movement.  Neurological examination of the lower extremities was within normal limits.  Range of motion for the thoracolumbar spine in degrees showed: 90 degrees flexion, 30 degrees extension, 30 degrees right lateral flexion, 30 degrees left lateral flexion, 30 degrees right rotation, and 30 degrees left rotation.  

The April 2011 examination report specifically and directly addresses DeLuca considerations in this matter.  The examiner explained that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

The examiner described the effect of her condition on her usual occupation and daily activity as limited by joint issues flare ups which affect lifting, walking, standing, or prolonged sitting.  

Based on the pertinent medical evidence of record, under the general rating formula for disease and injuries of the spine, Diagnostic Codes 5235-5243, a higher rating in excess of 10 percent is not warranted.  A 20 percent rating is not warranted since forward flexion is greater than 60 degrees and combined range of motion of the thoracolumbar spine was greater than 120 degrees.  A 30 percent rating is not for application since that pertains to the cervical spine.  A 40 percent rating is not warranted because there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Here, forward flexion was no less than 90 degrees.  Although the Veteran reported stiffness on December 2006 and on April 2011 examination, a 50 percent rating is not warranted because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is not for application because there is no evidence of unfavorable ankylosis of the entire spine.  

Further, the evidence does not show incapacitating episodes of intervertebral disc to warrant a higher rating under Diagnostic Code 5243 for rating intervertebral disc syndrome based on incapacitating episodes.  On December 2006 and April 2011 examination, the Veteran denied incapacitation, and the December 2006 and April 2011 examiners found that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

In addition, there is no evidence of record of any current neurologic abnormalities to warrant a separate rating under another diagnostic code pursuant to Note (1) of the general rating formula for disease and injuries of the spine.  The December 2006 and April 2011 examination reports show no history of bowel or bladder abnormality.  To the extent the Veteran alleges she experiences neurologic symptoms to her lower extremities, the Board notes that both the December 2006 and the April 2011 examiners found neurologic examination of the lower extremities was within normal limits.  Hence, her subjective complaints are not corroborated objectively.  

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  However, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  The December 2006 and April 2011 examiners stated that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

Staged ratings are not for application since the Veteran's lumbar degenerative arthritis is adequately contemplated by the 10 percent rating during the entire time period in question.  Should the severity of the lumbar degenerative arthritis increase in the future, the Veteran may always file a claim for an increased rating.  

The preponderance of the evidence is against the claim for evaluation in excess of 10 percent for lumbar spine degenerative arthritis.  

Migraine Headaches

The Veteran's service-connected lumbar migraine headaches have been rated by the RO under the provisions of Diagnostic Code 8100.  Under this regulatory provision, a rating of 10 percent is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  A rating of 30 percent is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum of 50 percent is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Veteran underwent an examination on behalf of VA in December 2006 in connection with this issue on appeal.  The report discusses the Veteran's history, including having recurring migraine headaches with pain on the top of the head, localized to the right side, with throbbing, photophobia, and nausea.  When the headaches occur, she has to stay in bed and she is unable to do anything.  The headaches occur on average 1 time per month, lasting for 1 hour.  She indicated she treats the disability with medication.  The examiner noted there was no functional impairment from the migraine headaches.  The examiner diagnosed migraines.  The examiner noted that the condition caused no effect on her usual occupation or on her daily activities.  

A December 2007 Swedish Medical Center report noted the Veteran's complaint of headaches since a motor vehicle accident during service in 2003.  She reported she experiences 1 headache weekly, treating it with medication.  She related she has some nausea and photophobia with the headaches.  The diagnosis was migraine headaches.  

In her January 2008 notice of disagreement, the Veteran reported that she experiences migraines about once a month that last a couple of hours if she takes medication and sleeps right away; otherwise, they can last over 24 hours.  She stated she is unable to do activities such as push-ups, sit-ups, basketball, swimming, sleeping on my stomach, putting her stethoscope around her neck, go tubing behind the boat, and even some sexual activity with her husband.  It was indicated that she has missed work due to the headaches.  She reported she has had 4 headaches in the past 4 weeks.  

In her March 2009 Substantive Appeal, the Veteran reported she quit taking her daily migraine medication because she was trying to conceive with her husband.  Since she has been off the medication, she has, on average 1 migraine per month, but occasionally 2 per month.  She also stated that several of the migraines have caused her to leave work early or not appear for work at all.  

The Veteran underwent another examination on behalf of VA in connection with this issue in April 2011.  The report shows, with regard to pertinent symptom manifestations and severity, that the Veteran experiences headaches on average 2 times per month, lasting for 24 hours.  She also experiences photophobia, nausea, and vomiting.  When the headaches occur, she has to stay in bed and she is unable to do anything.  They are triggered by extended extension or strain of the neck, or spontaneously.  She has had to modify her activities to avoid anything that causes extension or strain of the neck (e.g., sports, working out, going to the movies, etc.).  

The Board acknowledges the frequency of the Veteran's headaches.  After reviewing the evidence in light of the regulatory rating criteria and resolving all doubt in favor of the Veteran, the Board finds that the criteria for a 30 percent rating have been met.  However, the evidence of record does not demonstrate very frequent completely prostrating and prolonged attacks of headaches that have been productive of severe economic inadaptability.  While she reported in her March 2009 Substantive Appeal that several of her migraines have caused her to leave work early and to also not appear for work, the evidence shows she was still able to maintain employment.  There is no evidence of factors such as being laid off from work because of her absenteeism or being unable to complete her job duties that might indicate severe economic inadaptability.  Hence, a preponderance of the evidence is against a finding that the Veteran has very frequent completely prostrating and prolonged attacks of headaches that cause severe economic inadaptability so as to warrant a 50 percent rating.  

Left and Right Lower Extremity Varicose Veins

As noted above, in the August 2009 rating decision, the RO increased the Veteran's left and right lower extremity varicose veins disabilities to 10 percent, each, effective February 25, 2009.  In light of this partial grant, the Board must determine whether a compensable rating is warranted prior to February 25, 2009, and whether a rating in excess of 10 percent is warranted from February 25, 2009.  

The Veteran's service-connected left and right lower extremity varicose veins have been rated by the RO under provisions of Diagnostic Code 7120.  Under this regulatory provision, a rating of 10 percent is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  38 C.F.R. § 4.104.  A rating of 20 percent is assigned for varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Id.  A 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Id.  A 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.  

The Veteran underwent an examination on behalf of VA in December 2006 in connection with these issues on appeal.  The report discusses the Veteran's history, including having left lower extremity varicose veins for 2 years.  She denied symptoms of pain, eczema or ulceration.  She denied receiving any treatment for her varicose veins.  The examiner noted there was no functional impairment resulting from the Veteran's left lower extremity varicose veins.  

Clinical findings upon physical examination in December 2006 revealed varicose veins of the right lower extremity.  There was no evidence of ulceration, edema (including elevated edema), eczema or stasis pigmentation.  There was also evidence of varicose veins of the left lower extremity.  There was evidence of a superficial ulcer.  There was no edema (including elevated edema), eczema or stasis pigmentation.  The examiner diagnosed bilateral lower extremity varicose veins.  

In her January 16, 2008 notice of disagreement, the Veteran reported she has swelling of her lower extremities, especially her left lower extremity.  She stated she cannot be on her feet for long periods of time without swelling of her lower extremities.  

A February 25, 2009 Swedish Medical Center report noted the Veteran's complaint of intermittent lower extremity edema for years at the end of the day.  She stated she has some swelling in the right lower extremity, but more so in the left lower extremity.  The swelling resolves with elevation.  On physical examination, there was trace pedal edema bilaterally.  She was diagnosed with edema, given a script for support stockings, and instructed to elevate her feet at the end of the day.  

In her March 2009 Substantive Appeal, the Veteran reported she has been wearing the prescribed compression support stockings which have helped with the edema in both lower extremities and the throbbing in the left lower extremity.  

The Veteran underwent another examination on behalf of VA in connection with these issues in April 2011.  The report shows, with regard to pertinent symptom manifestations and severity, that the Veteran experiences edema, pain, aching, and fatigue after prolonged standing and walking, and dark pigmentation of her skin.  The edema is partially relieved with elevation.  Her symptoms are also relieved by compression hosiery.  She denied experiencing abnormal sensation, ulceration, or eczema.  She denied any overall functional impairment her bilateral lower extremity varicose veins.  

Clinical findings upon physical examination in April 2011 revealed visible varicose veins.  The right lower extremity revealed no ulceration, stasis pigmentation, edema, or eczema.  The left lower extremity revealed no ulceration, stasis pigmentation, edema, or eczema.  The examiner noted a visible varicose vein on the left lower extremity that was palpable, superficial and tortuous.  The Veteran had normal pulses bilaterally.  

Prior to February 25, 2009

Initially, the Board will address whether a compensable rating is warranted prior to February 25, 2009.  To the extent that it is asserted by the Veteran that she is entitled to a compensable rating prior to February 25, 2009, medical evidence is generally required to address questions requiring medial expertise; lay assertions do not constitute competent evidence for these purposes.  Grover v. West, 12 Vet. App. 109, 112 (1999).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (finding that a lay person is competent to identify veins that are unnaturally distended or abnormally swollen and tortuous).  The Board acknowledges the Veteran's complaint in her January 2008 notice of disagreement that she experiences edema of her lower extremities and the inability to be on her feet for long without edema.  As the Board finds her competent to state she experiences edema of her lower extremities, though its persistency is questionable, and has no reason to question her credibility, the Veteran's bilateral lower extremity varicose veins disability picture more nearly approximates the criteria for a 10 percent rating, effective from January 16, 2008.  Significantly, she denied edema of her lower extremities on December 2006 examination.  Hence, there is no evidence reflecting (or even suggesting) her bilateral lower extremity varicose veins warranted a compensable rating prior to January 16, 2008.  

From January 16, 2008

Finding that the Veteran's bilateral lower extremity varicose veins warranted a 10 percent rating effective from January 16, 2008, the analysis now turns to whether a rating in excess of 10 percent is warranted from January 16, 2008.  Based on the evidence of record, it is clear that the Veteran's bilateral lower extremity varicose veins disability are reflected by the currently assigned 10 percent rating.  The Veteran's bilateral lower extremity varicose veins are not productive of stasis pigmentation, eczema, or ulceration.  There is also no evidence the Veteran's bilateral lower extremity varicose veins are productive of persistent edema.  While there was evidence of trace pedal edema bilaterally on February 25, 2009 Swedish Medical Center physical examination, clinical findings upon physical examination on April 2011 examination on behalf of VA revealed no edema of either lower extremity.  Such symptomatology is reflective of intermittent edema.  Consequently, the Veteran's disability does not meet (or approximate) the criteria to warrant an increased 20 percent rating for either leg.  38 C.F.R. § 4.104.  

Should the Veteran's disability change in the future, she may be assigned a higher rating.  

The preponderance of the evidence is against the claim for evaluation in excess of 10 percent for bilateral lower extremity varicose veins from January 16, 2008.  

Extraschedular Consideration

The Board also notes that, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third stop of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the medical evidence and the symptoms described by the Veteran fit within the criteria found within the applicable diagnostic codes.  In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his disabilities.  For those reasons, referral for extraschedular consideration is not warranted.  

Finally, as the record shows that the Veteran is employed, and has been throughout the appeal period, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  











ORDER

A rating in excess of 10 percent for lumbar spine degenerative arthritis is not warranted.  To this extent, the appeal is denied.  

An initial rating of 30 percent, but no higher, for migraine headaches is warranted.  Entitlement to a rating of 10 percent, but no higher, for bilateral lower extremity varicose veins is warranted, effective from January 16, 2008.  The appeal is granted to this extent, subject to laws and regulations applicable to payment of VA benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


